Exhibit 10.22

 

SEVERANCE AGREEMENT AND RELEASE OF CLAIMS

 

This Severance Agreement and Release of Claims (“Agreement”) is entered into
between Dresser, Ltd., a Bermuda corporation (“DL”), Dresser, Inc., a Delaware
corporation (“DI” and with DL, collectively, the “Company”) and Andrew E. Graves
(“Employee”).

 

WHEREAS, Employee’s employment with the Company and each of its affiliates will
end effective May 15, 2005 (the “Termination Date”); and

 

WHEREAS, the Company and Employee wish to make special arrangements regarding
Employee’s separation and to promote an orderly transition for both the Company
and Employee.

 

NOW, THEREFORE, in consideration of the mutual promises and other consideration
described herein, the Company and Employee agree as follows:

 

1. Separation of Employment – The Company and Employee agree that Employee’s
employment with the Company and any and all of the Company’s affiliates,
including without limitation DL, will end on the Termination Date, and that
Employee has no right or expectation of reinstatement or rehire thereafter.

 

2. Severance – In exchange for the promises set forth in this Agreement and his
Employment Agreement with the Company dated April 15, 2003 (hereinafter the
“Employment Agreement”), and provided that there has been no breach by Employee
of his obligations under this Agreement or his continuing obligations under the
Employment Agreement, the Company will pay to Employee the consideration set
forth on Exhibit A hereto.

 

3. Mutual General Release (a) Employee, on behalf of himself and his heirs,
executors, successors, and assigns, releases each of the Company, DEG
Acquisitions LLC, First Reserve Corporation and each investment fund that it
manages or advises, First Reserve GP IX, Inc. and each investment fund that it
manages or advises, Odyssey Investment Partners, LLC and each investment fund
that it manages or advises, and each of their respective affiliates, agents,
Employees, representatives, officers, directors, trustees, subsidiaries,
stockholders, and attorneys, and the successors and assigns of each
(collectively referred to as the “Company Released Parties”) from any claim,
counterclaim or other action, whether known or unknown, against the Company
Released Parties, that Employee has or may have arising under statute, common
law, or otherwise (including, without limitation, any dispute relating to
Employee’s employment with the Company or his separation therefrom and any
dispute arising under the Civil Rights Act of 1964 (as amended), Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, and any similar state or local law
regulating the employment relationship) arising prior to the date of execution
of this Agreement, whether as an employee, director, shareholder or otherwise;
provided that nothing herein shall be deemed to release (i) any rights Employee
may have to indemnification from the Company under its certificate of
incorporation, bylaws, or other agreements, or pursuant to the Employment
Agreement, (ii) any rights Employee may have to directors’ and officers’
liability insurance coverage including but not limited to those rights specified
in Section 7.10 of the Employment Agreement, (iii) any rights Employee may have
to any benefits under any employee benefit program or plan of the Company listed
in Paragraph 3 of Exhibit A, (iv) any rights Employee may



--------------------------------------------------------------------------------

have to continuation of health care coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, or under Section 4980B of the
Internal Revenue Code or under ERISA Sections 601 through 609, (v) Employee’s
rights under this Agreement, or (vi) Employee’s Retained Rights as defined and
described in Section 3.7 of the Employment Agreement, as modified by this
Agreement. In addition, with respect to severance payments, and continued
participation in employee benefit plans and programs, Employee acknowledges and
agrees that this Agreement, including Exhibit A fully and completely resolves
all his rights under the Employment Agreement, and Article 4 of the Amended and
Restated Investor Rights Agreement by and among DL and its shareholders, dated
June 12, 2001, as amended (the “Investor Rights Agreement”).

 

(b) The Company, on behalf of itself and DEG Acquisitions LLC, First Reserve
Corporation and each investment fund that it manages or advises, First Reserve
GP IX, Inc. and each investment fund that it manages or advises, Odyssey
Investment Partners, LLC and each investment fund that it manages or advises,
and each of their respective affiliates, agents, Employees, representatives,
officers, directors, trustees, subsidiaries, stockholders, and attorneys, and
the successors and assigns of each (the “Company Parties”) releases the
Employee, his heirs, executors, successors, and assigns, (collectively referred
to as the “Employee Released Parties”) from any claim, counterclaim or other
action, whether known or unknown, against the Employee Released Parties, that
the Company Parties have or may have arising under statute, common law, or
otherwise (including, without limitation, any dispute relating to Employee’s
employment with the Company or his separation therefrom and any similar state or
local law regulating the employment relationship) arising prior to the date of
execution of this Agreement. The Company Parties’ release of the Employee
Released Parties hereunder does not include any claim the Company may have
against the Employee arising from any criminal act or omission, or willful or
intentional misconduct by the Employee.

 

4. Ownership and Protection of Intellectual Property and Confidential
Information – The Company and Employee agree that during his employment,
Employee has received and become acquainted with confidential, proprietary,
and/or trade secret information of the Company, its customers, and its
affiliates. In consideration for the benefits conferred under this Agreement,
Employee acknowledges and reaffirms the confidentiality and related obligations
previously agreed to in Article 4 of the Employment Agreement, the provisions of
which are incorporated by reference herein.

 

5. Return of Company Property – Employee agrees that he will return all
materials required to be returned by Section 4.3 of the Employment Agreement by
the Termination Date.

 

6. Subsidiary Boards – Employee agrees to resign from any Subsidiary Board
positions effective on or before May 15, 2005.

 

7. Covenant Not to Compete; Return of Payments – Employee agrees Employee will
be bound by the non-compete, non-solicit, noninterference, and other obligations
previously agreed to in Article 5 of the Employment Agreement (the “Non-Compete
Obligations”), the provisions of which are incorporated by reference herein.
Without waiving or impairing any rights the Company has to injunctive relief or
monetary damages for any breach of the Non-Compete Obligations, the parties
agree that in the event of a willful and material breach of the

 

2



--------------------------------------------------------------------------------

Non-Compete Obligations (a “Violation”), Employer shall cease severance payments
as made pursuant to Article 3 of the Employment Agreement and as listed in
Exhibit A. The cessation of such payments pursuant to this provision shall not
serve to limit in any way any damages that may be asserted and proven by the
Company or any other remedies the Company may have for breach of the Non-Compete
Obligations, including injunctive relief. Any breach hereunder will be deemed
willful if Employee fails to cure such breach to the extent curable, within ten
(10) business days after receiving written notice thereof from the Company.

 

8. Stock Options – The Company agrees that all of Employee’s options to purchase
70,000 shares of Company are vested. The Employee’s right to put these vested
options to the Company and the Company’s call rights regarding Employee’s
options are detailed in the Steve Lamb (President) letter to Employee dated
April 15, 2003 re: Option Grants and Shareholder Issues (the “Lamb Letter”).
Said letter is incorporated herein by reference. Paragraph 4 of Lamb letter is
to be deleted and replaced with following: vested options will expire if
unexercised on March 15, 2006.

 

9. Put/Call Rights – Paragraph 5 of the Lamb Letter is hereby amended as
follows:

 

The Company agrees not to call Employee’s options. Employee agrees that the put
period shall be as follows: Employee’s put rights as described herein shall
expire on the earlier of February 15, 2006, or the date of the Company’s Initial
Public Offering (“IPO”). A cashless option exercise will be made available to
Employee in the event of an IPO. In the event a Company IPO has not occurred
prior to January 15, 2006, Employee shall have the right to put his options to
the Company during the period beginning January 15, 2006 and ending February 15,
2006 Notwithstanding the foregoing, if the Company repurchases Employee’s
options pursuant to the put rights described herein, the repurchase price for
each option will be calculated assuming an underlying share price of $65 per
share (i.e. $25 net per share option).

 

10. Restricted Payments Basket – The Company represents, warrants and covenants
to Employee that there is an annual restricted payments basket under financing
agreements between the Company and various lenders in effect as of the date of
this Agreement, for the repurchase of equity (the “Basket”). If payments due to
Employee under Section 9 above, determined without regard to any amounts
redeemed on or after the Put Notice, should exceed the amount the Company would
be permitted to pay in one year to Employee subject to the Basket, the Company
shall pay the maximum permissible amount to Employee under the Basket
immediately upon such amount becoming payable under Section 9, and shall pay the
remaining balance due to Employee on the first day of the immediately following
year plus interest at the prime rate on such remaining balance from the date
payment was due to Employee until payment is made.

 

11. Public Statements – The parties agree that this document shall be kept
confidential, unless and until this document must be disclosed according to the
rules of, or filed with, the Securities and Exchange Commission or other
governmental or self regulatory body; provided further that Employee may
disclose the terms of this Agreement to his spouse, attorneys, financial and tax
advisors, governmental taxing bodies, and pursuant to lawful process. In the
event this document must be disclosed or filed as referenced above, the Company
will, to the

 

3



--------------------------------------------------------------------------------

extent possible give the Employee the opportunity to review and comment on any
such disclosure or filing.

 

12. Press Releases and Job References –The Company will, to the extent
practicable, give Employee the opportunity to review and comment on any press
release or statement issued concerning his employment and termination. All job
references for Employee shall be referred to Mr. Patrick Murray who shall
respond, in general, that Employee resigned from the Company due to changes in
executive management and the impact of same upon Employee’s responsibilities due
to business unit restructuring

 

13. No Admission – This Agreement shall not in any way be construed as an
admission by the Company or any Released Party that it has acted wrongfully with
respect to Employee, or that Employee has any right to recover from the Company
or any Released Party.

 

14. Successors and Assigns – This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors, legal
representatives, and assigns. However, neither this Agreement nor any right or
duty hereunder shall be assignable by Employee, his beneficiaries, or legal
representatives.

 

15. Damages – The parties hereto agree to waive any punitive damages arising
from a breach of this Agreement.

 

16. Reformation – If any provision of this Agreement is determined to be
invalid, illegal, or unenforceable, in whole or in part, neither the validity of
the remaining parts of such provision nor the validity of any other provision of
this Agreement shall in any way be affected thereby. In lieu of such invalid,
illegal, or unenforceable provision, there shall be added automatically as part
of this Agreement a provision as similar in terms to such invalid, illegal, or
unenforceable provision as may be possible to be valid, legal, and enforceable.

 

17. No Mitigation – Employee shall have no obligation or duty to seek subsequent
employment or engagement as an employee (including self-employment) or as a
consultant or otherwise mitigate the Company’s obligations under this Agreement.
Payments and benefits due under this Agreement shall not be reduced by any
compensation earned by Employee as an employee or consultant from any employment
or consulting arrangement after the Termination Date.

 

18. Governing Law – This Agreement shall be governed by the laws of the State of
Delaware without giving affect to principles of conflicts of law.

 

19. Cooperation – After the Termination Date, Employee shall cooperate with the
Company, as the Company may reasonably request, in connection with any
litigation, claim, or other dispute in which the Company is or may become a
party; provided that any such cooperation or assistance requested shall not
unreasonably interfere or conflict with the obligations which Employee may have
or owe to any other employer or to Employee’s personal affairs. The Company
shall reimburse Employee for all reasonable out-of-pocket expenses incurred by
Employee in fulfilling Employee’s obligations under this

 

4



--------------------------------------------------------------------------------

20. Directors’ and Officers’ Liability Insurance – The Company will maintain
directors’ and officers’ liability insurance for Employee for a five (5) year
period following the Termination Date at a level equivalent to the most
favorable and protective coverage for any active officer or director of the
Company.

 

21. Approvals – The Company represents and warrants to Employee that it has
taken all corporate action necessary to authorize this Agreement.

 

22. Waiver – No waiver of any breach of any term, provision, or condition of
this Agreement: (i) shall be effective unless it is in writing, (ii) shall be
construed or held to be an explicit or implicit waiver of, acquiescence in, or
consent to any further or succeeding breach of the same term, provision or
condition of this Agreement, or (iii) shall be construed or held to be an
explicit or implicit waiver of, acquiescence in, or consent to any breach of any
other term, provision or condition of this Agreement.

 

23. Beneficiaries – If Employee dies prior to receiving all of the amounts
payable to him in accordance with the terms of this Agreement, such amounts
shall be paid to one or more beneficiaries (“Beneficiaries”; each, a
“Beneficiary”) designated by Employee in writing to the Company during his
lifetime, or if no such Beneficiary is designated, to Employee’s estate. Such
payments shall be made in a lump sum to the extent so payable and, to the extent
not payable in a lump sum, in accordance with the terms of this Agreement.
Employee, without the consent of any prior Beneficiary, may change his
designation of Beneficiary or Beneficiaries at any time or from time to time by
submitting to the Company a new designation in writing.

 

24. Captions and Counterparts – The names of the paragraphs of this Agreement
are for convenience of reference only and do not constitute a part hereof. This
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together will constitute one and the same instrument.

 

25. Dispute Resolution – Any dispute arising under this Agreement will be
resolved pursuant to Section 7.7 of the Employment Agreement.

 

26. Attorney’s Fees – Employee shall be reimbursed by the company for reasonable
attorney’s fees and related expenses incurred in connection with this Agreement.
The parties further agreeing that in no event will the Company reimburse more
than $2,500. under this paragraph.

 

27. Entire Agreement – In executing this Agreement, Employee is not relying on
any oral representation or statement by any employee, agent, or representative
of the Company regarding the subject matter, basis, or effect of the Agreement.
Rather, this Agreement, Articles 4 and 5 of the Employment Agreement, and other
provisions of the Employment Agreement referenced in this Agreement, constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior agreements with respect to such matters. This
Agreement may be modified or amended only by an instrument in writing signed by
both parties hereto.

 

28. Knowing and Voluntary Agreement – Employee acknowledges that he has
carefully read this Agreement in its entirety, that he fully understands its
provisions and its final

 

5



--------------------------------------------------------------------------------

and binding effect, and that he is signing this Agreement voluntarily. Employee
further acknowledges that he has been advised of his right to consult with an
attorney of his choosing prior to executing this Agreement. Employee has had the
opportunity to have this Agreement in his possession for at least twenty-one
days and has had that same period to consider whether to sign it. Employee may
revoke this Agreement within seven days of the date on which it is signed. After
the expiration of such seven day period this Agreement will become effective and
legally binding in all respects, with the first day after expiration of the
revocation period being the “Effective Date” for purposes of this Agreement.

 

[signatures follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the day and year indicated below.

 

       

Dresser, Ltd.

Dated:                             

      By:                

Name:

               

Its:

           

Dresser, Inc.

Dated:                             

     

By:

               

Name:

               

Its:

           

Employee

Dated:                             

                   

Andrew E. Graves

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

In consideration of the promises and obligations of Employee under the foregoing
Agreement, the Company will provide the following consideration:

 

1. A lump-sum payment of $184,669 less required deductions and withholdings and
less any amounts already paid for periods subsequent to the Termination Date,
payable no later than thirty (30) calendar days following the Agreement’s
Effective Date, which consists of the following:

 

Accrued Amounts (Base Salary, Annual Bonus)

   $ 0

Bonus for 2005

   $ 67,594

Lump Sum Payment Under Company’s SERP

   $ 117,075

 

2. Continued periodic payments of Employee’s base salary as in effect on the
Termination Date and his Target Annual Bonus (based upon Employee’s last base
salary amount on the Termination Date. As of the Termination Date Employee’s
annual base salary was $360,500 and Employee’s Target Bonus was 50% of base
salary, or $180,250.) for each year during the severance term (as defined below)
in accordance with Employer’s customary payroll practices during the period (the
“Severance Term”) commencing on the Termination Date and ending on the earlier
of (A) the second anniversary of the Termination Date, or (B) the date Employee
willfully and materially violates any of the covenants set forth in Article 4 or
Article 5 of Employment Agreement, or any provisions of this Severance Agreement
(the “Severance Term”).

 

3. Continued participation in the following employee benefit plans and programs
listed below for two (2) years, following the Agreement’s Effective Date:
Medical and Dental Insurance (provided Employee’s payments are made), 401K and
associated non-qualified plans, if applicable, basic life insurance, continued
participation in Paragon supplemental life insurance, Financial Planning and
country club dues for Raveneaux Country Club membership not to exceed $360/month
(plus tax). Participation in all company sponsored benefit plans will terminate
upon commencement of Employee’s participation in substantially equivalent or
better plans from a subsequent employer. Since Employee is responsible for the
total premium paid under Employee’s Paragon supplemental life insurance plan
such insurance plan will be transferred to Employee on the Termination Date.

 

4. Under the terms of the Employee Agreement (3.5 (iii)), the Company is
obligated to pay up to $20,000 for career transition services by a career
transition assistance firm selected by Employee and reasonably acceptable to the
Company. The parties acknowledge that this benefit remains in effect under this
Agreement and moreover, at Employee’s election, the amount dedicated for career
transition services may be applied instead to Employee’s relocation expenses for
a move back to the Chicago area. In no event will reimbursements either for
career transition services or relocation expenses, or both combined, exceed $20,
000. Further, in no event will relocation expenses be paid if similar expenses
are paid under a relocation policy of a future employer.

 

8